[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON BILL OF COSTS
This concerns an application for return of tax proceeds filed pursuant to General Statutes Section 12-157(i)(2). This application was granted, after a hearing, on October 27, 1997, in the amount of $15,512.97
Now the applicants seek to tax costs in the amount of $795.60 against the respondents, Albert J. Webber, Mildred T. Webber, Harvey S. Martin and Joann Martin.
The said respondents were cited into this matter as "persons having an interest of record in [the subject] property on the date the [tax] collector's deed [was] recorded." The plaintiffs did so in the belief that the statute so required.
At the time of hearing, plaintiffs successfully argued that respondents had no standing to contest the allocation of said tax proceeds. In granting plaintiffs' application. the court found that respondents had no "record interest in such moneys."
Accordingly, the court orders that no costs shall be taxed against Albert J. Webber, Mildred T. Webber, Harvey S. Martin 
Joann Martin, Practice Book Sections 18-13, 18-19.
By the Court,
John T. Downey CT Page 5963 Judge of the Superior Court